Case 2:20-cr-00025-TSK-MJA Document 39 Filed 02/09/21 Page 1 of 5 PageID #: 101



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                 Crim. Action No.: 2:20-CR-25
                                                        (Judge Kleeh)

 DEVIN CORY TETER,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   January   11,   2021,   the   Defendant,    Devin   Cory   Teter

 (“Teter”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment, charging him with Unlawful Possession of a

 Firearm, in violation of Title 18, United States Code, Sections

 922(g)(1) and 924(a)(2). Teter stated that he understood that the

 magistrate judge is not a United States District Judge, and Teter

 consented to pleading before the magistrate judge.              This Court

 referred Teter’s plea of guilty to the magistrate judge for the

 purpose of administering the allocution, pursuant to Federal Rule

 of Criminal Procedure 11, making a finding as to whether the plea

 was knowingly and voluntarily entered, and recommending to this

 Court whether the plea should be accepted.
Case 2:20-cr-00025-TSK-MJA Document 39 Filed 02/09/21 Page 2 of 5 PageID #: 102



 USA v. TETER                                                     2:20-CR-25
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Teter’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Teter

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Teter was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 38] finding a factual basis for the

 plea and recommending that this Court accept Teter’s plea of guilty

 to Count One of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Teter nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 38], provisionally ACCEPTS Teter’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

                                       2
Case 2:20-cr-00025-TSK-MJA Document 39 Filed 02/09/21 Page 3 of 5 PageID #: 103



 USA v. TETER                                                      2:20-CR-25
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Teter, and prepare a presentence investigation

 report for the Court;

       2.    The    Government   and   Teter   shall   each    provide   their

 narrative descriptions of the offense to the Probation Officer by

 February 19, 2021;

       3.    The presentence investigation report shall be disclosed

 to Teter, his counsel, and the Government on or before April 20,

 2021;   however,    the   Probation   Officer   shall   not    disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before May 4, 2021;




                                       3
Case 2:20-cr-00025-TSK-MJA Document 39 Filed 02/09/21 Page 4 of 5 PageID #: 104



 USA v. TETER                                                     2:20-CR-25
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before May

 18, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and    motions   for   departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 June 1, 2021.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release [Dkt. No. 11].

       The Court will conduct the Sentencing Hearing for Teter on

 June 21, 2021, at 2:30 p.m., at the Elkins, West Virginia point of

 holding court.       If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00025-TSK-MJA Document 39 Filed 02/09/21 Page 5 of 5 PageID #: 105



 USA v. TETER                                                     2:20-CR-25
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 38],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: February 9, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
